Exhibit 10.14

 

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement (this “Agreement”), dated as of July 8, 2015 (the
“Effective Date”), is made by and between Lindblad Expeditions Holdings, Inc.
(f/k/a/ Capitol Acquisition Corp. II), a Delaware corporation (together with any
successor thereto, the “Company”) and Sven-Olof Lindblad (the “Executive”)
(collectively Executive and the Company are referred to herein as the
“Parties”).

 

RECITALS

 

WHEREAS, the Company previously entered into that certain Agreement and Plan of
Merger, dated as of March 9, 2015 (the “Merger Agreement”), by and among the
Company, Argo Expeditions, LLC (“LLC Sub”), Argo Merger Sub, Inc. (“Merger
Sub”), and Lindblad Expeditions, Inc. (“Lindblad”), pursuant to which (a) Merger
Sub merged with and into Lindblad with Lindblad surviving as the interim
corporation (“Interim Corporation”), (b) Interim Corporation subsequently merged
with and into LLC Sub, with LLC Sub surviving as the surviving corporation in
such subsequent merger, and (c) holders of equity securities in Lindblad
immediately prior to the mergers described in clauses (a) and (b) received cash,
shares of Company common stock or a combination of the two in consideration for
their equity securities in Lindblad (collectively, the “Mergers”).

 

WHEREAS, prior to the Effective Date, Executive beneficially owned more than 60%
of the outstanding capital stock of Lindblad on a fully diluted basis and is
deriving a significant financial benefit as a result of the consummation of the
Mergers;

 

WHEREAS, as of the Effective Date, Executive currently serves as the Chief
Executive Officer of the Company;

 

WHEREAS, Executive has acquired significant experience, skill, and confidential
and proprietary information relating to the business of the Company and its
subsidiaries;

 

WHEREAS, the Parties hereto acknowledge that the covenants of Executive
contained herein are reasonable and necessary to protect the goodwill of the
Company and its subsidiaries; and

 

WHEREAS, as a condition of and a material inducement to the Company’s
willingness to enter into the Merger Agreement and to consummate the Mergers and
the other transactions contemplated by the Merger Agreement, Executive agreed to
enter into this Agreement effective as of the Effective Date.

 



1

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, including the Company’s
execution of the Merger Agreement, and other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the Parties hereto
agree as follows:

 

1.        Competition.

 

(a)        Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
or manage, provide services to or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which directly competes with the Business (as defined below)
anywhere in the world. Nothing herein shall prevent Executive from engaging in
any activity with a non-competitive division of an entity engaged in a business
that competes with the Company; provided that none of Executive’s activities in
respect of such non-competitive division would reasonably be expected to cause
Executive to otherwise breach his obligations under this Section 1 in respect of
the entity engaged in a business that competes with the Company. In addition,
nothing herein shall prohibit Executive from being a passive owner of not more
than 5% of the outstanding equity interest in any entity that is publicly
traded, so long as Executive has no active participation in the business of such
entity.

 

(b)        Executive shall not, at any time during the period beginning on the
Effective Date and ending on the date 2 years following Executive’s termination
of employment with the Company, directly or indirectly, (i) solicit any
customers, clients or suppliers of the Company or (ii) solicit, with respect to
hiring, any employee or independent contractor of the Company or any person
employed or engaged by the Company at any time during the 12-month period
immediately preceding Executive’s termination of employment with the Company.

 

(c)        In the event the terms of this Section 1 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

(d)      As used in this Section 1, (i) the term “Company” shall include the
Company and its direct and indirect subsidiaries; (ii) the term “Business” shall
mean the business of the Company, as such business is conducted as of the
Effective Date or may be expanded or altered by the Company during Executive’s
period of service with the Company, and shall include any type of marine-based
expeditions; and (iii) the term “Restriction Period” shall mean the period
beginning on the Effective Date and ending on the later of (x) 5 years following
the Effective Date or (y) 2 years following Executive’s termination of service
as an employee or other service provider with the Company.

 

2.        Non-Disparagement.

 

Each Party to this Agreement (which, in the case of the Company, shall include
its officers and the members of the Board) agrees, during Executive’s period of
service with the Company and thereafter, to refrain from Disparaging (as defined
below) the other Party and its affiliates. Nothing in this paragraph shall
preclude any Party from making truthful statements that are reasonably necessary
to comply with applicable law, regulation or legal process, or to defend or
enforce a Party’s rights under this Agreement. For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements, whether written or
oral, that impugn the character, integrity, reputation or abilities of the
person or entity being disparaged.

 



2

 

 

3.        Nondisclosure of Proprietary Information.

 

(a)       Except pursuant to Section 3(c) or (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided that such publishing or public availability or
knowledge of the Confidential Information shall not have resulted from Executive
directly or indirectly breaching Executive’s obligations under this Section
3(a), or from any third-party known by Executive to be breaching a provision
similar to that found under this Section 3(a). For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if material features comprising such
information have been published or become publicly available.

 

(b)      Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes, in each case to the extent any such materials contain
Confidential Information, provided that Executive may retain his
compensation-related information, personal journal and rolodex, address book,
appointment book, calendar and/or contact list.

 

(c)      Notwithstanding Section 3(a), Executive may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
practicable notice thereof, shall, as much in advance of the return date as
practicable, make available to the Company and its counsel the documents and
other information sought and shall assist such counsel at Company’s sole expense
in resisting or otherwise responding to such process, in each case to the extent
permitted by applicable laws or rules.

 



3

 

 

(d)      As used in this Section 3 and Section 4, the term “Company” shall
include the Company and its direct and indirect subsidiaries.

 

(e)      Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 3(c) above), (ii) disclosing information and
documents to Executive’s attorney, financial or tax adviser for the purpose of
securing legal, financial or tax advice, (iii) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations.

 

4.      Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate in connection with
Executive’s period of service with the Company or its subsidiaries or its or
their predecessors, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company. Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and in all instances at the Company’s sole
expense, in obtaining, defending and enforcing the Company’s rights therein.
Executive hereby appoints the Company as Executive’s attorney-in-fact to execute
on Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 

5.      Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 1, 2, 3 and 4 could cause irreparable damage to Company
and its goodwill, the exact amount of which may be difficult or impossible to
ascertain, and that the remedies at law for any such breach may be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 1, 2, 3 and 4, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

 

It is recognized and acknowledged by the Company that a breach of the covenant
contained in Section 2 could cause irreparable damage to Executive, the exact
amount of which may be difficult or impossible to ascertain, and that the
remedies at law for any such breach may be inadequate. Accordingly, the Company
agrees that in the event of a breach of the covenant contained in Section 2, in
addition to any other remedy which may be available at law or in equity,
Executive will be entitled to seek specific performance and injunctive relief
without the requirement to post bond.

 



4

 

 

6.      Assignment and Successors.

 

None of the Company’s rights or obligations may be assigned or transferred by
the Company, except that the Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.

 

7.      Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of New York without reference to the principles of
conflicts of law of the State of New York or any other jurisdiction, and where
applicable, the laws of the United States. 

 

8.      Validity.

 

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. 

 

9.      Notices.

 

Any notice, request, claim, demand, document and other communication hereunder
to any Party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, as follows:

 

(a)      If to the Company, the Chief Operating Officer or the General Counsel
at its headquarters,

 

 and copies to:

 

Lindblad Expeditions Holdings, Inc.

96 Morton Street, 9th Floor

New York, NY 10014

Attention: Chairman of the Board of Directors

 

and:

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan

 



5

 

 

(b)      If to Executive, at the last address that the Company has in its
personnel records for Executive,

 

 and a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP & Affiliates

4 Times Square

New York, New York 10036

Attention: Ann Beth Stebbins

 

(c)      At any other address as any Party shall have specified by notice in
writing to the other Party.

 

10.      Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile or email shall be deemed
effective for all purposes.

 

11.      Entire Agreement.

 

The terms of this Agreement are intended by the Parties to be the final
expression of their agreement with respect to the subject matter hereof and
supersede all prior understandings and agreements, whether written or oral. The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

12.      Certain Indemnity Rights; D&O Coverage.

 

During Executive’s period of service with the Company and thereafter, the
Company shall (i) provide Executive with directors’ and officers’ liability
insurance coverage at least as favorable as that applicable to any then-current
executive officer or director of the Company, and (ii) indemnify Executive and
his legal representatives to the fullest extent permitted by the laws of the
State of Delaware against all damages, costs, expenses and other liabilities
reasonably incurred or sustained by Executive or his legal representatives in
connection with any suit, action or proceeding to which Executive or his legal
representatives may be made a party by reason of Executive being or having been
a director or officer of the Company or any of its subsidiaries, or having
served in any other capacity or taken any other action purportedly on behalf of
or at the request of the Company or any of its subsidiaries.

 



6

 

 

13.      Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and a duly authorized representative
of the Company. By an instrument in writing similarly executed, Executive or a
duly authorized representative of the Company may waive compliance by the other
Party with any specifically identified provision of this Agreement that such
other Party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

14.      No Inconsistent Actions.

 

The Parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the Parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

15.      Construction.

 

This Agreement shall be deemed drafted equally by both Parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any Party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular and the
singular includes the plural; (b) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (c) “includes” and “including” are each “without
limitation”; (d) “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (e) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

 

16.      Jurisdiction and Venue; Waiver of Jury Trial.

 

Subject to the Company’s right to seek injunctive relief pursuant to Section 5
in any court of competent jurisdiction, any suit brought hereon shall be brought
in the state or federal courts sitting in the Borough of Manhattan within the
City of New York, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each Party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by New York law. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 



7

 

 

17.      Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

18.      Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

  COMPANY         By:       Name:     Title:         EXECUTIVE         By:      
Sven-Olof Lindblad

 

 

 



[Signature Page to Non-Competition Agreement]

 

9



 

 